               Case 2:20-cv-01150-MJP Document 12 Filed 11/17/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10          CHRIS CARLSON,                                    CASE NO. C20-1150 MJP

11                                  Plaintiff,                MINUTE ORDER

12                  v.

13          HOME DEPOT USA INC,

14                                  Defendant.

15

16          The following minute order is made by the direction of the court, the Honorable Marsha

17   J. Pechman, United States District Judge:

18          The Court has reviewed the Parties’ Stipulated Protective Order. (Dkt. No. 11.) Although

19   the Parties have entitled the document a “Model Stipulated Protective Order,” it does not track

20   the District’s Model Protective Order. In Section 4.3 of the Stipulation, the Parties propose a

21   system of filing materials under seal which deviates from the District’s Model Protective Order

22   and appears not to allow a party to file and the Court to review confidential materials filed in

23   support of motions and oppositions. This is not appropriate. The Court DENIES the Stipulated

24


     MINUTE ORDER - 1
              Case 2:20-cv-01150-MJP Document 12 Filed 11/17/20 Page 2 of 2




 1   Protective Order and instructs the Parties to review the District’s Model Protective Order and

 2   conform any revised stipulated protective order to the Model Protective Order’s sealing process.

 3          The clerk is ordered to provide copies of this order to all counsel.

 4          Filed November 17, 2020.

 5
                                                     William M. McCool
 6                                                   Clerk of Court

 7                                                   s/Paula McNabb
                                                     Deputy Clerk
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     MINUTE ORDER - 2
